DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-11, received 8/28/2020, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/895338, filed on 2/13/2018.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 11/24/2020 was considered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 1, 3, 6, 7, 8 and 11 recite a zoom drive axis, however the specification and drawings indicate that the zoom drive shaft is rotatable around the zoom drive shaft axis. It is recommended that all instances of “zoom drive axis” in claims 1, 3, 6, 7, 8 and 11 be changed to “zoom drive shaft axis”.
The abstract of the disclosure is objected to because it does not correspond to the claimed invention (e.g. no method is claimed).  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-11 are objected to because of the following informalities: at least claims 1, 3, 6, 7, 8 and 11 recite that the zoom drive shaft is rotatable around the zoom drive axis. However, the specification discloses that the zoom drive shaft is rotatable around the zoom drive shaft axis. It is recommended that all instances of “zoom drive axis” in claims 1, 3, 6, 7, 8 and 11 be changed to “zoom drive shaft axis”.  Appropriate correction is required.
Claims 3, 6, 8 and 11 are objected to for inheriting the same informalities through their dependency from claim 1 or 7.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, the limitation “wherein the coded zoom knob (3) is mountable on the zoom drive shaft (4) to replace the non-coded zoom knob (2) after removal of the non-
Claims 8-11 are rejected for inheriting the same deficiencies of the claims from which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Karasawa, U.S. Patent Application Publication Number 2007/0019288 A1 (hereafter Karasawa) in view of Studer et al., U.S. Patent Application Publication Number 2008/0144168 A1, of record (hereafter Studer).
Regarding claims 1 and 3, Karasawa discloses a microscope comprising:
a zoom system (see at least figures 2, 5 and 7, elements 20, 21 and 24);
a zoom drive shaft (see at least figures 2, 5 and 7, element 27) rotatable about a zoom drive shaft axis for driving the zoom system (see at least figures 2, 5 and 7, paragraphs [0030]-[0031]);
a first zoom knob coupled to the zoom drive shaft (see at least figures 2, 5 and 7, element 9b), wherein the first zoom knob is manually rotatable about the zoom drive axis to rotate the zoom drive shaft about the zoom drive axis (see at least figures 2, 5 and 7, paragraphs [0030]-[0031]); and
a second zoom knob mounted on the zoom drive shaft (see at least figures 2, 5 and 7, element 9a), wherein the second zoom knob includes an encoder board coupled to the zoom drive shaft for rotation with the zoom drive shaft (see at least figure 7, element 61, as well as paragraphs [0048], [0053]) and a sensor rotatably decoupled from the encoder board (see at least figure 7, element 62) such that the encoder board and the zoom drive shaft rotate about the zoom drive shaft axis relative to the sensor (see at least figure 7, as well as paragraphs [0048], [0053]).
Karasawa does not specifically disclose that the second zoom knob includes a magnet coupled coaxially to the zoom drive shaft for rotation with the zoom drive shaft (i.e. that the encoder board is a magnet), or that the sensor is a magnetic sensor.
However, Studer teaches a microscope including a zoom system and a magnetic sensor for sensing the rotation of a magnet mounted coaxially on a rotating shaft (see at 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the microscope system of Karasawa to include the teachings of Studer so that encoder board coupled to the zoom drive shaft is a magnet coupled coaxially to the zoom drive shaft for rotation with the zoom drive shaft, and so that the sensor is a magnetic sensor, for the purpose of using a well-known type of sensing system to achieve the predictable result of directly detecting the rotation of the zoom drive shaft, while having a reasonable expectation for success.

Regarding claim 2, Karasawa in view of Studer disclose the apparatus of claim 1, and that the second zoom knob is removably mounted on the zoom drive shaft (see at least paragraph [0030] of Karasawa wherein the zoom knobs 9a and 9b are secured to the zoom knob shaft 27 by a screw which is a known type of removable mount).
Regarding claims 7 and 8, Karasawa discloses a coded zoom knob (see at least figures 2, 5 and 7, element 9a) configured to replace a non-coded zoom knob of a microscope (see at least figures 2, 5 and 7, element 9b, as well as paragraphs [0030], [0048] and [0053] wherein the zoom knobs 9a/9b are attached by screws, which are a known type of removable mounting mechanism, and wherein the zoom knob 9a/9b may include detection means for detecting rotation), wherein the microscope includes a zoom system (see at least figures 2, 5 and 7, elements 20, 21 and 24) having a zoom drive shaft rotatable about a zoom drive shaft axis for driving the zoom system (see at 
an encoder board configured to be coupled to the zoom drive shaft for rotation with the zoom drive shaft (see at least figure 7, element 61, as well as paragraphs [0048], [0053]); and
a sensor rotatably decoupled from the encoder board (see at least figure 7, element 62) such that the encoder board and the zoom drive shaft rotate about the zoom drive shaft axis relative to the sensor (see at least figure 7, as well as paragraphs [0048], [0053]);
wherein the coded zoom knob is mountable on the zoom drive shaft to replace the non-coded zoom knob after removal of the non-coded zoom knob from the zoom drive shaft (see at least paragraphs [0030], [0048] and [0053], wherein the zoom knobs of Karasawa are coupled to the zoom drive shaft via a screw, and therefore are configured to be capable of replacement/mountable, and the zoom drive shaft is configured to receive the zoom knobs via the screw).
Karasawa does not specifically disclose that the coded zoom knob includes a magnet coupled coaxially to the zoom drive shaft for rotation with the zoom drive shaft (i.e. that the encoder board is a magnet), or that the sensor is a magnetic sensor.
However, Studer teaches a microscope including a zoom system and a magnetic sensor for sensing the rotation of a magnet mounted coaxially on a rotating shaft (see at 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the microscope system of Karasawa to include the teachings of Studer so that encoder board coupled to the zoom drive shaft is a magnet coupled coaxially to the zoom drive shaft for rotation with the zoom drive shaft, and so that the sensor is a magnetic sensor, for the purpose of using a well-known type of sensing system to achieve the predictable result of directly detecting the rotation of the zoom drive shaft, while having a reasonable expectation for success.
It is noted that the limitations “wherein the coded zoom knob is mountable on the zoom drive shaft to replace the non-coded zoom knob after removal of the non-coded zoom knob from the zoom drive shaft” are process limitations in a product claim and therefore are considered to be product by process language, and therefore is not given significant patentable weight as per the MPEP section 2113. The above citings of the prior art establish a rationale to show the claimed product is the same as what is taught by the prior art.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 227 USPQ 964, 966.
In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Per MPEP section 2114, the manner of operating a device does not differentiate an apparatus claim from the prior art. Supported by Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
The following limitations have been interpreted as indicating only an intended use of the claimed apparatus and are given limited patentable weight, such as where the intended use implies structure of the apparatus. If the prior art is considered capable of performing the intended use, the examiner has deemed the claimed limitations to have been met. The limitations “configured to replace a non-coded zoom knob”, “configured to receive the non-coded zoom knob”, “configured to be coupled to the zoom drive shaft”, are given limited patentable weight because it is interpreted as intended use of the coded zoom knob, zoom drive shaft, and/or magnet (MPEP 2114). The zoom knobs of Karasawa are coupled to the zoom drive shaft via a screw, and therefore are configured to be capable of replacement, and the zoom drive shaft is configured to receive the zoom knobs via the screw, thus satisfying the claimed limitation(s). Additionally, the magnet is coupled to the shaft (see the above combination of Karasawa and Studer), thus satisfying the claimed limitation(s).


Claims 4-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Karasawa, U.S. Patent Application Publication Number 2007/0019288 A1 (hereafter Karasawa) in view of Studer et al., U.S. Patent Application Publication Number 2008/0144168 A1, of record (hereafter Studer) as applied to claim 1 above, and further in view of Spediacci et al., U.S. Patent Application Publication Number 2005/0094262 A1, of record (hereafter Spediacci).
Regarding claims 4-5 and 9-10, Karasawa in view of Studer does not disclose that the second zoom knob includes an outer housing, and the magnet and the magnetic sensor are contained within the outer housing of the second zoom knob; or that the outer housing of the second zoom knob includes a stator to which the magnetic sensor is coupled.
However, Spediacci teaches a microscope including a zoom system (see at least the title, abstract, figures 3, 5 and 7), and a zoom knob including an outer housing (see at least figures 3, 5 and 7, element 22) wherein a zoom sensor is contained within the outer housing of the zoom knob (see at least figures 3, 5 and 7, elements 70 and 72), and further wherein the outer housing of the zoom knob includes a stator to which the sensor is coupled (see at least figure 5, the unlabeled element (stator) to the left of Printed Circuit Board (PCB) 80, and to which PCB of the sensor is coupled).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the microscope system of Karasawa in view of Studer to include the teachings of Spediacci so that the second zoom knob includes an outer housing, and the magnet and the magnetic sensor are contained within the outer housing of the second zoom knob; and so that the outer 
Regarding claims 6 and 11, Karasawa in view of Studer and Spediacci discloses the apparatus of claim 5 and 10, and that the outer housing of the second zoom knob further includes a cap rotatable about the zoom drive shaft axis to rotate the zoom drive shaft (see at least element 9a of Karasawa, element 10 of Studer, and element 22 of Spediacci, as well as the combination(s) set forth above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/20/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872